Citation Nr: 1628009	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1977 to September 1997 with periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by RO. 

The appellant testified before the undersigned in an April 2016 hearing at the RO. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The residuals of TBI had onset during a period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI are met. 38 U.S.C.A. §§ 101(22), (23), (24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

Service Connection - Residuals of TBI 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

A May 1986 service treatment records reflect that the Veteran received treatment in the Emergency Department for head trauma. The Veteran reported that he was struck on the head by a 150 pound object (TOW launcher and missile) that fell approximately 3 feet. He denied experiencing loss of consciousness. He complained of a dull pain at the top of his head (headache) and the back of his neck (point tenderness in C-4 area). The assessment was blunt trauma to the head. In the corresponding individual sick slip, the medical officer indicated that the injury had been incurred in the line of duty (LOD). The Veteran was given Tylenol for the pain and returned to duty. No duty restrictions were noted and there was no follow-up action required. 

The report of January 2010 VA TBI examination notes the Veteran sustained a head injury in-service in May 1986. The severity of the injury was described as mild. The Veteran had no history of seizures; balance and coordination problems; pain; autonomic dysfunction; numbness, paresthesias or other sensory changes; weakness or paralysis; mobility problems; ambulatory problems; fatigue; malaise; psychiatric symptoms; other cognitive symptoms; neurobehavioral change; bowel problems; bladder problems; erectile dysfunction; hearing loss/tinnitus; hypersensitivity to light/sound; vision problems; speech/swallowing difficulty; decreased taste or smell; endocrine dysfunction; or, cranial dysfunction. Once a month, he did experience a cold sensation to the left side of his head that lasted for a few seconds. He also experienced dizziness when riding in an elevator or a boat that was not related to a TBI. 

He complained of difficulty falling asleep since the 1980s but there was no documentation of sleeping issues of record. He reported that he had been assessed  for sleep apnea but sleep apnea had not been diagnosed. He had mild memory impairment.

On examination, the diagnosis was mild TBI, resolved with no residuals. The examiner found that the head concussion resolved and there was no active condition. The examiner acknowledged that the Veteran had sustained blunt trauma to the head during service but reiterated that there was no residuals from the injury. The examiner explained that there were no documented neurological sequelae during service and no documentation of symptoms of post-concussion syndrome.

In his February 2013 Substantive Appeal, the Veteran reported that he suffered from headaches and dizziness that onset as a result of his in-service head injury. During his April 2016 hearing the Veteran testified that he experienced headache, nausea and dizziness that onset due to the head trauma he sustained during his period of service.

In a May 2016 statement, the Veteran's treating physician indicated that he was familiar with the Veteran's medical history and had reviewed his service treatment records and records from other private physicians. The physician reported that the Veteran experienced short term memory problems, "shakes," incoordination, headache, and visual and auditory problems. The physician opined that these residuals were caused by or a result of the Veteran's military service. The physician explained that those multiple symptoms were consistent with TBI.

Subsequently, the treating physician completed a residuals of TBI disability benefits questionnaire (DBQ) in May 2016. The physician indicated that the Veteran had TBI and visual impairment, auditory impairment and headache attributable to TBI. The physician noted that the onset of the Veteran's TBI and residuals attributable to TBI was the head trauma the Veteran sustained in 1986.

The Board has considered the January 2010 VA opinion in which the examiner acknowledged that the Veteran had sustained blunt trauma to the head during service, diagnosed mild TBI, resolved and determined that there was no active condition (i.e., there was no residual from the injury). However, the Veteran has consistently stated (and testified) that he has current residuals of a TBI, including headache, nausea and dizziness.

Further, in a May 2016 statement, the Veteran's treating physician reported that the Veteran experienced various effects of the head trauma. Although the "treating physician" rule which accords dispositive probative value to such an opinion is not applicable in VA law, it nonetheless requires that VA consider the physician's opinion. 

The treating physician's opinion is informed and responsive to this inquiry. Accordingly, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current residuals of TBI that had its clinical onset due to head trauma sustained during a period of ACDUTRA or INACDUTRA in May 1986. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for residuals of TBI is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 
ORDER

Service connection for residuals of TBI is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


